Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 02/09/2022 has been entered.
Claims 1, 3-6, 8-11, 13, 14, and 16 are now allowable.
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6, 8-11, 13, 14, and 16 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “wherein the at least one commutation transition point includes a first transition point associated with a leading edge of a commutation cycle of the at least one phase and a second transition point associated with a trailing edge of a commutation cycle of the at least one phase, and wherein the second transition point is a voltage threshold set as a fraction of a maximum open-phase voltage, and the control unit ends the commutation cycle when the open-phase voltage exceeds the voltage threshold.” with regards to claims 1 and 11, and  
“wherein the control unit is configured to detect a load on the motor, vary the conduction band by shifting the leading edge and the trailing edge of the commutation cycle if the load is below a load threshold, and vary the conduction band by maintaining the leading edge of the commutation cycle and shifting only the trailing edge of the commutation cycle if the load exceeds the load threshold.” with regards to claim 9.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846